Citation Nr: 0712431	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  06-29 746	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for bronchioalveolar 
carcinoma, claimed as due to exposure to tear gas.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran served in the Reserved Officer Training Core 
(ROTC) from 1967 to 1970 and he testified that he had a 
period of active duty for training (ACDUTRA) in the summer of 
1967.  Thereafter, he served in the U. S. Army Reserves 
without any ACDUTRA from May 1970 to October 1971 but had 
another period of ACDUTRA from October 1971 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which in pertinent part granted service connection 
for hearing loss in the left ear and for tinnitus.  

A videoconference hearing was held in January 2007 before the 
undersigned Acting Veterans Law Judge (VLJ) of the Board.  A 
transcript of that proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Hearing Loss of the Right Ear

On VA examination in June 2005, it was reported that the 
veteran had had exposure to acoustic trauma in 1968.  
Audiometric testing revealed a mild low frequency 
sensorineural hearing loss rising to normal hearing and 
sharply dropping to a moderately-severe high frequency 
sensorineural hearing loss, bilaterally.  Hearing acuity at 
500 Hertz was 45 decibels in each ear, constituting a hearing 
loss in each ear under 38 C.F.R. § 3.385.  It was reported 
that the veteran had had military noise exposure during 
"active" Army service from 1967 to 1972 and the veteran's 
case history and claims file were reviewed.  The service 
medical records revealed that a January 1972 hearing test 
showed stable threshold levels in the right ear, when 
compared to the entrance examination.  Due to a documented 
hearing loss in the left ear at discharge in 1972, hearing 
loss in the left ear was found to be as likely as not due in 
part to service.  It was also determined that the veteran's 
tinnitus was most likely related to military service.  No 
opinion was rendered as to whether it was as likely as not 
that any current hearing loss in the right ear was related to 
any acoustic trauma during ACDUTRA. 

At the January 2007 hearing before the Board, the veteran and 
his representative attributed both of the claimed disorders 
to a period of ACDUTRA during the summer of 1967.  It was 
contended that the veteran was exposed to acoustic trauma 
from machine gun fire (and apparently mortar fire) which 
caused his now service-connected hearing loss in his left ear 
as well as hearing loss in his right ear.  With respect to 
acoustic trauma during 1967 ACDUTRA, the veteran testified 
that while on training another soldier fired an M-14 machine 
gun on full automatic directly over the veteran's head, after 
which he could not hear for ten or fifteen minutes but after 
that the veteran began having trouble hearing whenever there 
was background noise.  

The veteran also reports having been a surgeon's assistant.  
He testified that he felt that there had been damage to his 
cilia and cochlea from the acoustic trauma.  About two or 
three years after the acoustic trauma, he developed his now 
service-connected tinnitus.  The tinnitus became so severe 
that by the mid-70s if there was any background noise the 
veteran had to try to read lips if someone spoke.  This was 
verified by Dr. O.R. Medley for whom the veteran had been an 
assistant.  Specifically, the veteran was having difficulty 
hearing patients if there was background noise or music.  
After the initial acoustic trauma during ACDUTRA in 1967, he 
wore ear protection and was not thereafter exposed to 
additional acoustic trauma.  

On the day of the Board hearing, the veteran submitted 
additional evidence which was not available to the 
undersigned at the time of the hearing, together with a 
waiver of initial consideration by the RO.  Included was a 
September 2006 statement from Dr. Nunley who stated that he 
had employed the veteran in 1977 and 1978 during which the 
veteran had a demonstrable hearing loss.  

The June 2005 rating decision which denied service connection 
for hearing loss in the right ear noted that the service 
medical records showed that the veteran had a decibel loss of 
30 at 4,000 Hertz on entrance into the reserves in 1969 and 
when he entered the reserves 1971 as well as at discharge 
from the reserves in 1972.  The veteran is alleging, however, 
that his hearing loss is due to acoustic trauma during 
ACDUTRA in the summer of 1967, which predates the 
aforementioned dates.  Therefore, the Board finds that a 
remand is necessary to verify the period of ACDUTRA in 1967 
in order to determine whether the hearing loss found on 
entrance examination in 1969 may be attributed to a period of 
active service.

Bronchoalveolar Carcinoma

In a September 2005 statement from Dr. Matthew (page 1 of the 
report is not on file), it is reported that the veteran 
related having had military exposure to an unknown gas thirty 
years earlier and that since then had had multiple 
respiratory problems, including treatment for bronchiolitis 
obliterans, a chronic cough, and shortness of breath.  The 
physician stated that without knowing exactly the nature of 
the gas or the exposure, it was not clear what connection 
there was but that there was "clearly a possibility that 
[the veteran's] chronic respiratory illnesses could be 
related to an occupational exposure in the past."  A more 
in-depth review of what his exposure was and the nature of 
the onset and progression of his respiratory illness would be 
necessary in order to determine any link.  

In September 2005, Dr. Van Hook reported that the veteran 
presumably had recurrent bronchoalveolar cell carcinoma.  In 
October 1995, Dr. Kelly reported that the veteran had lung 
cancer.  In March 2006, J. Rollins, Ph.D. stated that in his 
opinion the veteran's bronchoalveolar cancer was "most 
likely than not [sic], consistent with what one would expect 
after having been exposed with o-chlorobenzylidene 
malononitrile gas as he was in June of 1967."  From the 
veteran's recollection, the exposure would have been at such 
a level that it is known to be toxic and damages lung tissue.  
His early symptoms, some twelve to fourteen months after the 
initial exposure, presented as inflammation and infections.  
It was well known that CS gas is a severe irritant and 
inflammatory agent, particularly to the mucus membranes of 
the respiratory tract.  Several research publications were 
cited that reported a direct link between chronic 
inflammation and cancer.  

In August 2006, Lt. [redacted], Retired, stated that he 
had attended ROTC Advanced Summer Camp at the same time, in 
June and July 1967, as the veteran; that the training 
conditions were harsh; and, that those attending the camp 
were exposed on two occasions to CS tear gas for at least two 
minutes in training exercises.  Although he had had acute 
asthma as a child, his lungs were never as strong as they 
were before that training exercise.  Although he had never 
smoked tobacco, he was diagnosed in 1990 with emphysema and 
now had constant shortness of breath.  Mr. [redacted] strongly 
suspected that there was a direct connection between his CS 
gas training and his present lung condition.  

At the January 2007 Board hearing, the veteran stated that 
during a period of ACDUTRA in the summer of 1967 he had been 
required to enter a "GP Minimum" tent with a gas mask and 
was then ordered to remove it and breathe "CN" tear gas, 
which was more potent than CS tear gas.  This caused an 
immediate reaction on his part and eventually led to his 
developing bronchoalveolar cancer.  The veteran testified 
that he had worked his whole life as a pharmacist and had no 
other exposures except as described during the one period of 
ACDUTRA.  He was discharged from the Army Reserve in 1979.  

The veteran contends that his ACDUTRA exposure to tear gas 
was at Floresville, Oklahoma, and that he was exposed to tear 
gas after taking off his gas mask for about three minutes.  
He was then ordered to repeat the exercise and was exposed to 
the tear gas, on the second occasion, for at least six 
minutes.  Immediately after his second exposure, he had 
trouble breathing, although he did not complain about it.  
This was verified by a statement from a service comrade, 
[redacted].  At the time of the veteran's second 
exposure, he was told that the gas was not tear gas.  
Reportedly, a later investigation found that the veteran had 
been exposed to "CN" gas.  The veteran stated that he had 
been given an almost lethal dose.  His service comrade, 
[redacted], now has emphysema and believes that it was 
caused by the same gas exposure experienced by the veteran.  
After these two exposures, the veteran relates that he had 
continued trouble breathing which progressively worsened over 
the years and that he had episodes of inflammation and 
infections.  His shortness of breath was noticed in 1973 or 
1974 by his wife and by Dr. O.R. Medley; his bronchoalveolar 
cancer manifest in 2004.  

The veteran testified that his most recent physician, Dr. 
Grosball, who is now in Kansas City, believes that the gas 
exposure caused cellular damage and "DNA" changes because 
bronchoalveolar cancer is not blood born but is caused by 
direct contact [apparently with toxins].  The veteran 
contends that the cellular damage took many years to manifest 
itself and, so, was not immediately apparent, although it had 
adversely affected his ability to breathe during exertion.    

During post-service years, the veteran has self-medicated 
himself with antibiotics because he is a pharmacist with 
access to such drugs.  Dr. Grosball has apparently reviewed 
the veteran's records and rendered a favorable medical nexus 
opinion but such opinion is not of record.  Although the RO 
made a formal finding that after all efforts to obtain 
information had been exhausted, information regarding the 
type of gas and dosage was unavailable for review, the 
veteran asserts that there is now a statement from Lt. [redacted]
[redacted] of the "CDR" who has performed research and concluded 
that the gas here in question was "CN" gas.  

On the day of the Board hearing, the veteran submitted 
additional evidence which was not available to the 
undersigned at the time of the hearing, together with a 
waiver of initial consideration by the RO.  This included a 
September 2006 statement from Dr. Nunley that he had employed 
the veteran in 1977 and 1978 during which the veteran 
exhibited abnormal levels of dyspnea and Dr. Nunley had the 
impression that the veteran had impaired pulmonary function.  

Also included was an undated letter from Lt. [redacted] who stated 
that after extensive research it was determined that the 
veteran was exposed to CN gas, as apparently suggested by a 
July 1967 article in a newspaper.  During that time, the Army 
was in transition from the use of CN to CS gas due to the 
higher toxicity and instability of CN gas which could cause 
cancer and was mutagenic.  Army research showed that 
methylene chloride, apparently sometimes found in CN gas, was 
reasonably expected to be a carcinogen.  In an eight foot by 
eight foot by seven foot room, twenty-five grams of CN would 
kill one-half of the inhabitants in seven minutes.  The 
volume of a GP Medium tent was approximately 115 cubic meters 
and CN canisters at the time contained about 125 grams of CN.  
There was a case, in volume 9 of the Journal of Forensic 
Sciences, listing a death due to 30 minutes of exposure to 
gas from a CN grenade within a nine foot by nine foot by nine 
foot room.  

Also received at that time was an October 2006 statement from 
Dr. Grosball that he was the veteran's primary care physician 
and had performed tests concerning the veteran's 
bronchoalveolar carcinoma and examined his medical history, 
including private and military correspondence.  The 
physician's opinion was that the cancer "was, more likely 
than not, precipitated over time by initial respiratory 
damage caused by over exposure to CN gas [] in 1967, 
culminating in cellular mutation and carcinoma."  

Given the evidence, the Board again finds that verification 
of the alleged 1967 period of ACDUTRA is required in order to 
determine if service connection may be granted.  
Additionally, further development of the medical record is 
required.

Accordingly, in light of the current state of the evidentiary 
record, the case is remanded for the following action:

1.  Verify the veteran's period of ACDUTRA in 
1967.  

2.  Request that the veteran provide the full 
name and current address of Dr. O. R. Medley.  
Also request the veteran to execute and return 
the necessary authorization forms for obtaining 
all records of treatment, observation and/or 
evaluation of the veteran by Dr. Medley and by 
Dr. Nunley with respect to right ear hearing loss 
and treatment for pulmonary symptoms.  All 
records should be obtained and associated with 
the claims folder. 

Ask Dr. Medley to provide a medical opinion or 
diagnosis concerning the etiology of any current 
hearing loss in the veteran's right ear-
particularly insofar as whether it is related to 
exposure to acoustic trauma during ACDUTRA in 
1967.  
 
Ask Dr. Nunley to provide a medical opinion or 
diagnosis concerning the etiology of any current 
hearing loss in the veteran's right ear-
particularly insofar as whether it is related to 
exposure to acoustic trauma during ACDUTRA in 
1967, as well as a medical opinion or diagnosis 
concerning the etiology of the veteran's current 
lung cancer-particularly insofar as whether it 
is related to exposure to tear gas during ACDUTRA 
in 1967.  

3.  Schedule the veteran for an appropriate VA 
examination to assess the nature, time of onset, 
and etiology of any current hearing loss in the 
right ear.  The examiner should express an 
opinion as to the nature, time of onset, and 
etiology of the veteran's hearing loss in the 
right ear.  Specifically, the examiner should 
render an opinion as to whether it is at least as 
likely as not that any right ear hearing loss is 
due to or the result of acoustic trauma during 
ACDUTRA in 1967.  In making these determinations, 
the VA examiner should review and consider any 
evidence obtained from Dr. Nunley and Dr. Medley.  
All opinions expressed must be supported by 
complete rationale.

4.  Schedule the veteran for a VA examination 
with an oncologist to assess the nature, time of 
onset, and etiology of his current complaints 
related to lung cancer.  The examiner should 
render all appropriate diagnoses and express an 
opinion as to the nature, time of onset, and 
etiology of all diagnosed cancers.  Specifically, 
the examiner should render an opinion as to 
whether it is at least as likely as not that any 
lung cancer is due to or the result of exposure 
to tear gas during ACDUTRA in 1967.  

In making these determinations, the VA examiner 
should review and consider any evidence obtained 
from Dr. Nunley, Dr. Matthew, Dr. Grosball, and 
J. Rollins, Ph.D.  It is absolutely imperative 
that the examiner have access to and reviews the 
claims folder for the veteran's pertinent medical 
history.  All necessary testing should be 
performed and the examiner should review the 
results of any testing prior to completion of the 
examination report.  All opinions rendered must 
be supported by complete rationale.

5.  Thereafter, readjudicate the claims.  If the 
benefits remain denied, prepare a Supplemental 
Statement of the Case and send it to the 
appellant and representative.  Also, provide an 
appropriate period of time to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

